DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/26/2022 has been entered.
Examiner’s Amendment
The reply filed on 04/16/2018 is acknowledged. Because Applicant did not distinctly and specifically point out any errors in the Restriction Requirement, the election has been treated as an election without traverse.  MPEP § 818.01(a).
This application is in condition for allowance except for the presence of claims 11-20 directed to an invention non-elected without traverse. Accordingly, claims 11-20 have been cancelled.
Allowable Subject Matter
Claims 1-8, 10, 21-23, 25-28, 30 and 32-33 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 1 and any claim dependent therefrom, the prior art of record does not disclose in the claimed environment or scope of claim, a cell culture apparatus comprising: at least a first compartment, a second compartment, and a third compartment, each compartment separated from adjacent compartments by a common wall with each compartment including a gas permeable bottom and adapted to hold medium at a volume to bottom footprint ratio of at least 2, each common wall including one permanently open passage, wherein the permanently open passage is an opening through the common wall, connecting the bottom of the adjacent compartments that allows the contents of the compartment to communicate with another compartment, and not including medium mixing equipment, medium perfusion equipment, or gas pumping equipment and wherein the bottoms of the compartments and the bottom of the open passages are in a common horizontal plane as claimed. The Hung reference is believed to be the closest prior art for the reasons expressed in previous office actions. Hung, however, does not disclose the cell culture apparatus as claimed for reasons articulated by applicants on pages 8-9 of the response dated 05/26/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Primary Examiner, Art Unit 1796